internal_revenue_service cc psi b01-cor-112993-00 number info release date date uilc we are responding to your correspondence requesting information relating to situations where taxpayers wish to revoke their subchapter_s_corporation elections the information submitted explains the taxpayers have valid s_corporation elections have improperly filed their tax returns using forms since inception and have subsequently received requests for amended returns pursuant to sec_1_1362-6 of the income_tax regulations in order to revoke an s_corporation_election the corporation files a statement that the corporation revokes the election made under sec_1362 of the internal_revenue_code this statement must be filed with the service_center where the election was properly filed and must include the number of shares of stock issued and outstanding at the time the revocation is made a revocation may be made only with the consent of shareholders who at the time the revocation is made hold more than one-half of the number if issued and outstanding shares of stock of the corporation each shareholder who consents to the revocation must consent in the manner required under sec_1_1362-6 under sec_1_1362-2 an election revoked during the taxable_year and before the 16th day of the third month of the taxable_year is effective on the first day of the taxable_year and a revocation made after the 15th day of the third month of the taxable_year is effective for the following taxable_year neither the internal_revenue_code nor the income_tax regulations provides us with an option for considering late revocations we hope that the above general information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
